DETAILED ACTION
Applicants' arguments, filed June 29, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9, 11, 15, and 22-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Ribi (U.S. 2014/0275381 – hereinafter “Ribi 2014”). 
Ribi 2014 teaches an evanescent color change composition that evanesces when exposed to UV light [0294-0297]. The composition is microencapsulated in polymethyl vinyl ether-maleic anhydride (PVE-MA)(malic anhydride copolymer) in water (solvent)[0294] and uses TPO-L as a free radical photo-initiator [0296].  The colored pigment may be selected to transition from a colored state to a colorless state [0064]. Colors may be deeply enriched by using fluorescent compounds, photo-luminescent pigments as well as related color additives [0126]. For example, color can be obscured by thermochromic dyes based on a temperature triggering event or a fluorescent signal can become visible when using the corresponding wavelength to reveal the fluorescent dye composition [0126]. The colored pigment may be fluorescein (a singlet oxygen photosensitizer) [0126]. The composition may include a UV inhibitor [0161],[0259]. The compositions may be formulated as cosmetics and topical materials [0150][0156] to be used for “cosmetic and dermatologic applications” [0167]. Suitable additives include sunscreen additives, UV inhibitors, as well as antifungal and deodorant compositions and agents [0161][0166]. The compositions are taught for “skin care and skin health” [0192] and are taught for application to skin and fingernails [0198] (whole document). Ribi 2014 teaches inclusion of accelerating agents where the color change is desired to occur more rapidly [0118].
	It would have been prima facie obvious to a person having ordinary skill in the art at the time the present application was filed to choose from among the suitable components taught by Ribi 2014 to arrive at the color changing sunscreen composition instantly recited. See MPEP 2143(I)(A). Further, a skilled artisan formulating a sunscreen composition is that of a chemist or dermatologist. Such a skilled artisan would understand that UV-inhibitors include UV-A and UV-B light absorbers.  It is noted that under the broadest reasonable interpretation of MPEP 2111, the term UV inhibitor is interpreted to include a UV absorber, the term sunscreen is interpreted as an intended use met by any composition that is capable of filtering sunlight, and the term liquid is interpreted as any composition which may be applied to a surface (see Spec at p.46 or P.G.PUB at [0157]). 
	
Claims 1-2, 4, 7-9, 11, 15 and 22-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Ribi (U.S. 2014/0275381 – hereinafter “Ribi 2014”) in view of Dueva-Koganov (U.S. 2005/0013781). 
	Ribi 2014 is discussed above, but does not explicitly teach inclusion of a UV absorber.
Dueva-Koganov teaches a sunscreen composition filter or blocks UV rays by absorbing UV-A and/or UV-B rays [0007]. Sunlight or ultraviolet radiation in the UV-B range has a wavelength of 290 nm to 320 nm and is known to be the primary cause of sunburn [0005]. Ultraviolet rays at a wavelength of 320 nm to 400 nm, known as UV-A radiation, produces tanning of the skin [0005]. However, in the process of doing so, the UV-A rays can damage or harm the skin [0005]. Specific UV-A and UV-B filters for use in the sunscreen compositions are described [0009-0010][0039] (see entire document). 
	A skilled artisan following the teachings of Ribi 2014 and formulating a sunscreen would have found it prima facie obvious to choose a UV inhibitor that absorbs UV-A or UV-B light as Dueva-Koganov teaches UV-A and UV-B absorbers are established for providing sun-protection. Similarly, it would have been prima facie obvious to include both a UV-A and a UV-B absorber in forming a sunscreen composition. MPEP 2144.06 citing In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 


Obviousness Remarks
	Applicants argue that Ribi 2014 describes many other uses of the compositions in addition to use as a sunscreen, and fails to provide a reason to select a sunscreen composition from the list of suitable uses taught. Applicants argue that the Ribi 2014 does not provide a reason to select a sunscreen and UV inhibitor from the numerous uses taught in [0166] and does not exemplify a sunscreen composition. Applicants submit that there are at least 462 different options and only one arrives at the present claims. Thus, the obviousness rejection should be withdrawn. 
	Examiner disagrees. MPEP 2123 states that prior art references are relevant for all that they contain, and are not limited to preferred or exemplified embodiments. As such, a skilled artisan would find it obvious to formulate the compositions of Ribi as sunscreen compositions comprising a UV inhibitor. MPEP 2143 teaches that so long as the list is finite and predictable, a skilled artisan following the reference would find it obvious to try each item in the list. 462 possible combinations are finite. Mixing ingredients to formulate a sunscreen is predictable. Thus, a skilled artisan following the teachings of Ribi 2014 would find it obvious to formulate the composition into a sunscreen. 

Applicants argued that Ribi 2014 fails to teach or suggest the inclusion of a free radical photo-initiator, a singlet oxygen photosensitizer and that the color change is initiated by decomposition of the colored pigment. Applicants submit that the addition of Dueva-Koganov does not cure the deficiencies of Ribi 2014. 
	Examiner disagreed. Ribi 2014 teaches the inclusion of a free radical photo-initiator in the form of TPO-L and a singlet oxygen photosensitizer in the form of fluorescein. These materials change the color of compositions by initiating decomposition. Further, it is noted that the claims are drawn to a color-change composition. The method of the color change is interpreted as an intended use of the claimed product, which is met by the inclusion of TPO-L or fluorescein, given both are capable of initiating degradation. For these reasons, Applicants argument that the cited prior art does not teach or suggest the presently claimed limitations is unpersuasive. 

 	Applicants argue that the addition of Dueva-Koganov does not cure the deficiencies of Ribi 2014. 
	Examiner disagrees. Applicants alleged a deficiency of Ribi 2014 is the lack of motivation to choose a sunscreen composition. Dueva-Koganov provides additional motivation to select a sunscreen composition and to include specific UV blockers in said sunscreen. For these reasons, Applicants argument is unpersuasive. Accordingly, the obviousness rejections are maintained. 


Other Relevant Prior Art
Ribi (U.S. 2007/0053856 – hereinafter “Ribi 2007”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-9, 11, 15 and 22-24 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,528,004; and claims 1-14 of U.S. Patent No. 10,570,294, each taken in view of Ribi 2014 (U.S. 2014/0275381) and Dueva-Koganov (U.S. 2005/0013781).
 Although the claims at issue are not identical, they are not patentably distinct from each other because one having ordinary skill in the art at the time the application was filed following the patented claims would have been motivated to select the evanescent color change composition of Ribi 2014 as the recited color change composition and to include UV-A and UV-B absorbers as taught by Dueva-Koganov. See MPEP § 2143(I)(A) and § 2144.06. 


Double Patenting Remarks
Applicants argue that the specification of the cited patents teach the same subject matter as Ribi 2014. Applicants submit that since Ribi 2014 is silent regarding a free radical photo-initiator, a singlet oxygen photosensitizer and initiation by decomposition of the colored pigment, the rejection should be withdrawn. Applicants submit that the addition of Dueva-Koganov does not cure the deficiencies of Ribi 2014 for the reasons provided in the obviousness remarks.
Examiner disagrees. As discussed above in the obviousness remarks, Ribi 2014 teaches inclusion of a free radical photo-initiator in the form of TPO-L and a singlet oxygen photosensitizer in the form of fluorescein. These materials change the color of compositions by initiating decomposition. Further, the claims are drawn to a color-change composition. The method of the color change is interpreted as an intended use of the claimed product, which is met by the inclusion of TPO-L or fluorescein, given both are capable of initiating degradation. Thus, Applicants argument that the double patenting rejection should be withdrawn is unpersuasive. 


Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612